Mr. Justice Dunn delivered the opinion of the court: So far as the bill charges fraud and conspiracy the allegations are too vague and indefinite to furnish grounds for any relief, and the bill does not proceed on that theory. Plaintiff in error bases his claim for relief on the proposition that he furnished, in the original transaction, money which was used in part payment for the real estate conveyed to his wife; that such conveyance was not made to her with the intention on his part of making an advancement, and that a trust resulted in his favor of a proportionate interest in the land. Waiving any question that may arise as to the sufficiency of the averments of the bill to show a resulting trust, and conceding that a trust existed for the benefit of plaintiff in error, yet no excuse is shown for his delay in applying for relief. Immediately after the conveyance, in March, 1892, the defendants went into and have ever since retained possession of the property. From that time the existence of any trust was openly disavowed. Plaintiff in error then knew that his sons were claiming to be the absolute owners of the property and denying to him any interest therein. His bill, which was filed in 1894, was dismissed in the spring of 1895 pursuant to a contract then made, which he says he was never permitted to see, but he was informed as to some of its provisions and then knew it was a fraud. For ten years after that time he took no action whatever to enforce his alleged rights until August, 1905, when he filed a bill which was afterward dismissed, and this bill was filed in March, 1907. There is no satisfactory explanation of the fifteen years’ delay of plaintiff in error, during which time, so far as shown by the bill, he has been receiving the $200 annuity agreed to be paid by his sons in consideration of the conveyance to them, and they have been openly in adverse possession of the land. “Courts will not enforce resulting trusts after a great lapse of time or laches on the part of the supposed cestui que trust, especially when it appears that the supposed nominal purchaser has occupied and enjoyed the estate.—Perry on Trusts, sec. 141.” (McDonald, v. Stow, 109 Ill. 40.) Equity does not encourage stale claims, since by lapse of time there must, of necessity, be great difficulty in ascertaining the exact facts as to the matter in controversy. In this case the right of the plaintiff in error had its origin, according to the allegations of the bill, in 1870,'—thirty-seven years ago,—and his right has been, openly repudiated for fifteen years. Unreasonable delay has been held to be a bar to equitable relief even against a trustee. Lequatte v. Drury, 101 Ill. 77; Breit v. Yeaton, id. 242; Rogers v. Simmons, 55 id. 76; Carpenter v. Carpenter, 70 id. 457. The decree of the circuit court will be affirmed. Decree affirmed.